      Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 1 of 33




 1   JEAN E. WILLIAMS
     Deputy Assistant Attorney General
 2
     United States Department of Justice
 3   Environment and Natural Resources Division

 4   JOHN S. MOST
 5   Natural Resources Section
     P.O. Box 7611
 6   Washington, D.C. 20044
     202-616-3353 || 202-305-0506 (fax)
 7
     John.Most@usdoj.gov
 8
     Counsel for Defendants
 9

10                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
11

12   Center for Biological Diversity, Sierra              No. 3:19-cv-08204-SPL
13   Club, and WildEarth Guardians,

14                 Plaintiffs,
15
                                                     DEFENDANTS’ ANSWER TO
     vs.                                             THE AMENDED COMPLAINT
16
     Raymond Suazo, in his official capacity as
17   the State Director, Bureau of Land
18   Management Arizona State Office; David
     Bernhardt, in his official capacity as
19   Secretary of the Interior; and the Bureau of
     Land Management,
20

21                Defendants.
22

23
            Defendants hereby respond to the allegations of the First Amended Complaint,
24
     ECF No. 25 (“Complaint”), filed October 1, 2019. The numbered paragraphs herein
25

26   correspond to the numbered paragraphs of the Complaint.
                                                                                    1
     Defendants’ Answer to Amended Complaint
      Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 2 of 33




 1           1.     The allegations of this paragraph constitute Plaintiffs’ characterization of
 2
             their case, to which no response is required. To the extent a response is required,
 3
             the allegations are denied.
 4

 5           2.     The allegations of the first sentence of this paragraph are vague – due to the

 6           fact that Plaintiffs do not specifically identify or define the oil and gas leases
 7
             referred to, other than by their own label, “Coconino Aquifer Leases,” and by
 8
             descriptions of the general location of the leases – and on that basis are denied.
 9

10
             Based on Defendants’ assumption that Plaintiffs are referring to Federal oil and

11           gas leases AZA37565, AZA37569, and AZA37570, Defendants admit that the
12           leased parcels are located near towns, the Navajo Nation, Petrified Forest National
13
             Park, the Coconino Aquifer, and the Little Colorado River. Defendants admit the
14
             allegations of the second and third sentences. 1
15

16           3.     The allegations of the first sentence of this paragraph are vague, given use
17           of the undefined term “staggering,” and on that basis are denied. Defendants deny
18
             the allegations of the second sentence and admit that development of the three
19
             leases just noted is expected to require diversion of some water from local
20

21           supplies, is expected to produce air and water pollution, subject to controls aimed
22           at minimizing and mitigating such impacts, is expected to impact the landscape
23
             and wildlife habitat moderately, subject to eventual site reclamation and
24

25       1
          In the paragraphs which follow, where the three challenged leases are discussed,
         Defendants’ responses are based on the assumption that Plaintiffs’ challenge is
26       directed at lease numbers AZA37565, AZA37569, and AZA37570.
                                                                                       2
     Defendants’ Answer to Amended Complaint
      Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 3 of 33




 1          revegetation, and would involve activities of an industrial nature. Defendants
 2
            deny the allegations of the third sentence and admit that development of the three
 3
            leases is expected to pose a slight risk of toxic spills, of water contamination, and
 4

 5          of adverse health effects on nearby residents, and may harm wildlife and the

 6          people who use or enjoy the noted parcels.
 7
            4.     Defendants deny the allegations of the first and third sentences of this
 8
            paragraph. The allegations of the second sentence purport to characterize a final
 9

10
            environmental impact statement (“Final EIS”) relied on by Defendants in

11          authorizing the offering for sale of the three leases, which speaks for itself and
12          provides the best evidence of its contents. Any allegations contrary to the plain
13
            language, meaning, and context of that environmental analysis are denied. The
14
            allegations of the fourth sentence constitute additional characterization of
15

16          Plaintiffs’ case, to which no response is required. To the extent a response is
17          required, the allegations are denied.
18
            5.     The allegations of this paragraph consist of legal conclusions, to which no
19
            response is required.
20

21          6.     The allegations of this paragraph consist of legal conclusions, to which no
22          response is required.
23
            7.     The allegations of this paragraph consist of legal conclusions, to which no
24
            response is required.
25

26
                                                                                           3
     Defendants’ Answer to Amended Complaint
      Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 4 of 33




 1          8.     The allegations of this paragraph consist of legal conclusions, to which no
 2
            response is required.
 3
            9.     Defendants admit the allegations of the first sentence of this paragraph.
 4

 5          With respect to subparagraph 9(A), Defendants lack knowledge and information

 6          sufficient to form a belief as to the truth of the allegations of the first five
 7
            sentences and on that basis deny them. The allegations of the sixth sentence of
 8
            subparagraph A constitute additional characterization of Plaintiffs’ case, to which
 9

10
            no response is required. To the extent a response is required, the allegations are

11          denied. With respect to subparagraph 9(B), Defendants lack knowledge and
12          information sufficient to form a belief as to the truth of the allegations of the first
13
            three sentences and on that basis deny them. The allegations of the fourth
14
            sentence of subparagraph B are vague, given use of the imprecise term
15

16          “threatened,” and on that basis are denied. With respect to subparagraph 9(C),
17          Defendants lack knowledge and information sufficient to form a belief as to the
18
            truth of the allegations and on that basis deny them.
19
            10.    Defendants admit that Plaintiffs protested the September 2018 oil and gas
20

21          lease sale challenged in this case on behalf of their members and supporters;
22          however, with respect to the remaining allegations of this paragraph, they lack
23
            knowledge and information sufficient to form a belief as to the truth of the
24
            allegations and on that basis deny them.
25

26
                                                                                               4
     Defendants’ Answer to Amended Complaint
      Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 5 of 33




 1          11.     The allegations of the first sentence of this paragraph consist of legal
 2
            conclusions, to which no response is required. Defendants deny the allegations of
 3
            the second sentence and admit that, if lessees holding the three leases submit and
 4

 5          obtain approval of applications for permits to drill (“APDs”), such approval would

 6          allow construction and operation of oil and gas wells that may modestly degrade
 7
            the resources identified by Plaintiffs. The allegations of the third sentence consist
 8
            of legal conclusions, to which no response is required.
 9

10
            12.    The allegations of the first and third sentences of this paragraph consist of

11          legal conclusions, to which no response is required. Defendants lack knowledge
12          and information sufficient to form a belief as to the truth of the allegations of the
13
            second sentence and on that basis deny them.
14
            13.    With respect to the allegations of the first sentence of this paragraph,
15

16          Defendants admit that Raymond Suazo is the State Director of the Arizona State
17          Office of the Bureau of Land Management (“BLM”); the remaining allegations of
18
            this sentence constitute Plaintiffs’ characterization of their case, to which no
19
            response is required. To the extent a response is required, the allegations are
20

21          denied. Defendants admit the allegations of the second sentence.
22          14.    With respect to the allegations of the first sentence of this paragraph,
23
            Defendants admit that David Bernhardt is the Secretary of the Interior; the
24
            remaining allegations of this sentence constitute Plaintiffs’ characterization of
25

26
                                                                                           5
     Defendants’ Answer to Amended Complaint
      Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 6 of 33




 1          their case, to which no response is required. The allegations of the second
 2
            sentence consist of legal conclusions to which no response is required.
 3
            15.    Defendants admit the allegations of this paragraph.
 4

 5          16.    The allegations of this paragraph purport to characterize a regulation

 6          implementing the National Environmental Policy Act (“NEPA”) and NEPA case
 7
            law, which speak for themselves and provide the best evidence of their contents.
 8
            Any allegations contrary to their plain language, meaning, and context are denied.
 9

10
            17.    The allegations of this paragraph purport to characterize a provision of

11          NEPA, which speaks for itself and provides the best evidence of its contents. Any
12          allegations contrary to its plain language, meaning, and context are denied.
13
            18.    The allegations of this paragraph purport to characterize regulations
14
            implementing NEPA, which speak for themselves and provide the best evidence of
15

16          their contents. Any allegations contrary to the plain language, meaning, and
17          context of those regulations are denied.
18
            19.    The allegations of this paragraph purport to characterize regulations
19
            implementing NEPA, which speak for themselves and provide the best evidence of
20

21          their contents. Any allegations contrary to their plain language, meaning, and
22          context are denied.
23
            20.    The allegations of this paragraph purport to characterize a regulation
24
            implementing NEPA, which speaks for itself and provides the best evidence of its
25

26
                                                                                           6
     Defendants’ Answer to Amended Complaint
      Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 7 of 33




 1          contents. Any allegations contrary to its plain language, meaning, and context are
 2
            denied.
 3
            21.    The allegations of this paragraph purport to characterize a regulation
 4

 5          implementing NEPA, which speaks for itself and provides the best evidence of its

 6          contents. Any allegations contrary to its plain language, meaning, and context are
 7
            denied.
 8
            22.    The allegations of this paragraph purport to characterize regulations
 9

10
            implementing NEPA, which speak for themselves and provide the best evidence of

11          their contents. Any allegations contrary to their plain language, meaning, and
12          context are denied.
13
            23.    The allegations of this paragraph purport to characterize an unspecified
14
            provision of NEPA, which speaks for itself and provides the best evidence of its
15

16          contents. Any allegations contrary to its plain language, meaning, and context are
17          denied.
18
            24.    The allegations of this paragraph consist of legal conclusions, to which no
19
            response is required.
20

21          25.    The allegations of this paragraph purport to characterize provisions of
22          National Historic Preservation Act (“NHPA”), which speaks for itself and
23
            provides the best evidence of its contents. Any allegations contrary to the plain
24
            language, meaning, and context of those provisions are denied.
25

26
                                                                                           7
     Defendants’ Answer to Amended Complaint
      Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 8 of 33




 1          26.    The allegations of this paragraph purport to characterize provisions of
 2
            NHPA and its implementing regulations, which speak for themselves and provide
 3
            the best evidence of their contents. Any allegations contrary to their plain
 4

 5          language, meaning, and context are denied.

 6          27.    The allegations of this paragraph purport to characterize regulations
 7
            implementing NHPA, which speak for themselves and provide the best evidence
 8
            of their contents. Any allegations contrary to their plain language, meaning, and
 9

10
            context are denied.

11          28.    The allegations of this paragraph purport to characterize regulations
12          implementing NHPA, which speak for themselves and provide the best evidence
13
            of their contents. Any allegations contrary to their plain language, meaning, and
14
            context are denied.
15

16          29.    The allegations of this paragraph purport to characterize a regulation
17          implementing NHPA, which speaks for itself and provides the best evidence of its
18
            contents. Any allegations contrary to its plain language, meaning, and context are
19
            denied.
20

21          30.    The allegations of the first sentence of this paragraph purport to
22          characterize a regulation implementing NHPA, which speaks for itself and
23
            provides the best evidence of its contents. Any allegations contrary to its plain
24
            language, meaning, and context are denied. Defendants admit the allegations of
25

26          the second sentence.
                                                                                           8
     Defendants’ Answer to Amended Complaint
      Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 9 of 33




 1          31.    The allegations of the first sentence of this paragraph purport to
 2
            characterize a provision of the NHPA, which speaks for itself and provides the
 3
            best evidence of its contents. Any allegations contrary to its plain language,
 4

 5          meaning, and context are denied. Defendants admit the allegations of the second

 6          sentence.
 7
            32.    The allegations of this paragraph purport to characterize a provision of the
 8
            Endangered Species Act (“ESA”), 16 U.S.C. § 1531(b), which speaks for itself
 9

10
            and is the best evidence of its contents. Any allegations contrary to its plain

11          language, meaning, and context are denied.
12          33.    The allegations of this paragraph purport to characterize provisions of the
13
            ESA, 16 U.S.C. §§ 1532(5) and 1533(a)(3), which speak for themselves and are
14
            the best evidence of their contents. Any allegations contrary to their plain
15

16          language, meaning, and context are denied.
17          34.    The allegations of this paragraph purport to characterize a provision of the
18
            ESA, 16 U.S.C. § 1536(a)(2), which speaks for itself and is the best evidence of its
19
            contents. Any allegations contrary to its plain language, meaning, and context are
20

21          denied.
22          35.    The allegations of this paragraph purport to characterize provisions of the
23
            ESA, 16 U.S.C. §§ 1536(a)(2) and -(c)(1), which speak for themselves and are the
24
            best evidence of their contents. Any allegations contrary to their plain language,
25

26          meaning, and context are denied.
                                                                                           9
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 10 of 33




 1          36.    The allegations of the first and second sentences of this paragraph purport
 2
            to characterize regulations of the ESA, 50 C.F.R. §§ 402.12, 402.13(a), 402.14(b),
 3
            which speak for themselves and are the best evidence of their contents. Any
 4

 5          allegations contrary to their plain language, meaning, and context are denied. The

 6          allegations of the third sentence purport to characterize a provision of the ESA as
 7
            well as an ESA regulation, 16 U.S.C. § 1536(b)(3)(A) and 50 C.F.R. §
 8
            402.14(g)(5), which speak for themselves and are the best evidence of their
 9

10
            contents. Any allegations contrary to their plain language, meaning, and context

11          are denied.
12          37.    The allegations of this paragraph purport to characterize the Mineral
13
            Leasing Act (“MLA”), 30 U.S.C. §§ 181-287, which speaks for itself and is the
14
            best evidence of its contents. Any allegations contrary to its plain language,
15

16          meaning, and context are denied.
17          38.    The allegations of this paragraph purport to characterize the MLA, which
18
            speaks for itself and is the best evidence of its contents. Any allegations contrary
19
            to its plain language, meaning, and context are denied.
20

21          39.    The allegations of the first sentence of this paragraph purport to
22          characterize a provision of the Federal Land Management and Policy Act
23
            (“FLPMA”), 43 U.S.C. § 1712, which speaks for itself and is the best evidence of
24
            its contents. Any allegations contrary to its plain language, meaning, and context
25

26          are denied. Defendants admit the allegations of the second and third sentences.
                                                                                         10
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 11 of 33




 1          The allegations of the fourth sentence purport to characterize one of FLPMA’s
 2
            implementing regulations, 43 C.F.R. § 1601.0-6, which speaks for itself and is the
 3
            best evidence of its contents. Any allegations contrary to its plain language,
 4

 5          meaning, and context are denied.

 6          40.       Defendants deny the allegations of the first sentence of this paragraph and
 7
            admit that oil and gas operators nominate parcels of public land – for offering at
 8
            competitive lease sales – through submission of expressions of interest.
 9

10
            Defendants admit the allegations of the second sentence. The allegations of the

11          third sentence purport to characterize one of FLPMA’s implementing regulations,
12          43 C.F.R. § 3103.1-3, which speaks for itself and is the best evidence of its
13
            contents. Any allegations contrary to its plain language, meaning, and context are
14
            denied.
15

16          41.    The allegations of this paragraph purport to characterize the MLA, which
17          speaks for itself and is the best evidence of its contents. Any allegations contrary
18
            to its plain language, meaning, and context are denied.
19
            42.    The allegations of this paragraph purport to characterize various regulations
20

21          implementing the MLA, which speak for themselves and are the best evidence of
22          their contents. Any allegations contrary their plain language, meaning, and
23
            context are denied.
24
            43.    The allegations of the first sentence of this paragraph purport to
25

26          characterize one of the MLA’s implementing regulations, 43 C.F.R. § 3101.1-2,
                                                                                            11
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 12 of 33




 1          which speaks for itself and is the best evidence of its contents. Any allegations
 2
            contrary its plain language, meaning, and context are denied. The allegations of
 3
            the second sentence consist of legal conclusions, to which no response is required.
 4

 5          44.     The allegations of this paragraph purport to characterize one of the MLA’s

 6          implementing regulations, 43 C.F.R. § 3162.3-1(c), which speaks for itself and is
 7
            the best evidence of its contents. Any allegations contrary its plain language,
 8
            meaning, and context are denied.
 9

10
            45.    The allegations of this paragraph purport to characterize a provision of the

11          MLA, which speaks for itself and is the best evidence of its contents. Any
12          allegations contrary to its plain language, meaning, and context are denied.
13
            46.    The allegations of this paragraph purport to characterize a provision of
14
            FLPMA, 43 U.S.C. § 1701(a)(8), which speaks for itself and is the best evidence
15

16          of its contents. Any allegations contrary to its plain language, meaning, and
17          context are denied.
18
            47.    The allegations of this paragraph purport to characterize provisions of
19
            FLPMA and one of its implementing regulations, which speak for themselves and
20

21          are the best evidence of their contents. Any allegations contrary to their plain
22          language, meaning, and context are denied.
23
            48.    The allegations of this paragraph purport to characterize provisions of the
24
            Administrative Procedure Act (“APA”), 5 U.S.C. §§ 702, 704, which speak for
25

26
                                                                                           12
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 13 of 33




 1          themselves and are the best evidence of their contents. Any allegations contrary to
 2
            their plain language, meaning, and context are denied.
 3
            49.    The allegations of this paragraph purport to characterize provisions of the
 4

 5          APA, 5 U.S.C. §§ 706(2)(A), -(2)(D), which speak for themselves and are the best

 6          evidence of their contents. Any allegations contrary to their plain language,
 7
            meaning, and context are denied.
 8
            50.    Defendants admit the allegations of the first sentence of this paragraph.
 9

10
            The allegations of the second sentence are vague, given use of the undefined term

11          “area,” and on that basis are denied. Defendants aver that Apache and Navajo
12          counties fall within the Holbrook Basin and the Little Colorado River Valley along
13
            the southern edge of the Colorado Plateau and north of the Mogollon Rim.
14
            51.    Defendants deny the allegations of this paragraph and admit that the
15

16          approximate locations of the leased parcels at issue in this case are depicted in red
17          on the map itself, as distinguished from the map’s legend.
18
            52.    The allegations of the first sentence of this paragraph are vague, given use
19
            of the undefined term “area,” and on that basis are denied. Defendants deny the
20

21          allegations of the second and third sentences and admit that that the lease parcels
22          sit at high elevations, consist of mostly vacant land with a semi-arid climate,
23
            feature desert grasslands, sagebrush, and pinyon-jupiter vegetation communities,
24
            and experience annual precipitation of about twelve inches.
25

26
                                                                                         13
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 14 of 33




 1          53.    The allegations of this paragraph are vague, given use of the undefined term
 2
            “area,” and on that basis are denied. Defendants aver that the lease parcels are
 3
            rural and are located within a mix of BLM, state trust, National Park Service,
 4

 5          private, and Indian lands. The Navajo Nation’s and the Hopi Tribe’s reservations

 6          are located directly north of the Apache County parcel while White Mountain
 7
            Apache Tribe’s reservation is located to the south of the Navajo County parcels.
 8
            54.    Defendants admit the allegations of this paragraph.
 9

10
            55.    Defendants admit the allegations of the first sentence of this paragraph.

11          Defendants admit that the Little Colorado River cuts across three of the Navajo
12          County tracts, and the confluence of Silver Creek with the Little Colorado River is
13
            in the westernmost tract of Navajo County parcel x3856. Defendants lack
14
            knowledge and information sufficient to form a belief as to the truth of the
15

16          allegations of the second sentence and on that basis deny them.
17          56.    Defendants admit the allegations of this paragraph.
18
            57.    Defendants admit the allegations of the first, second and third sentences of
19
            this paragraph. The allegations of the fourth sentence purport to characterize a
20

21          National Park Service report, which speaks for itself and provides the best
22          evidence of its contents. Any allegations contrary to its plain language, meaning,
23
            and context are denied.
24
            58.    With respect to the allegations of the first sentence, Defendants admit that
25

26          the Coconino aquifer underlies the lease parcels and most of the Colorado Plateau
                                                                                           14
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 15 of 33




 1          but they lack knowledge and information sufficient to form a belief as to the truth
 2
            of the remaining allegations of this sentence and on that basis deny them.
 3
            Defendants admit the allegations of the second sentence.
 4

 5          59.    Defendants admit the allegations of the first sentence of this paragraph.

 6          Defendants lack knowledge and information sufficient to form a belief as to the
 7
            truth of the allegations of the second sentence and on that basis deny them.
 8
            60.    Defendants admit the allegations of this paragraph.
 9

10
            61.    Defendants lack knowledge and information sufficient to form a belief as to

11          the truth of the allegations of the first through fourth and sixth sentences of this
12          paragraph and on that basis deny them. The allegations of the fifth sentence
13
            purport to characterize National Park Service statements, which speak for
14
            themselves and provide the best evidence of their contents. Any allegations
15

16          contrary to their plain language, meaning, and context are denied.
17          62.    Defendants admit the allegations of the first sentence. The allegations of
18
            the second sentence are vague and speculative and on that basis are denied.
19
            63.    Defendants admit the allegations of the first sentence of this paragraph.
20

21          The allegations of the second sentence are vague, given use of the undefined term
22          “area,” and on that basis are denied.
23
            64.    The allegations of this paragraph are vague, given use of the terms “area,”
24
            “coyotes,” and “several bird species,” and on that basis are denied.
25

26
                                                                                           15
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 16 of 33




 1          65.    Defendants deny the allegations of the first sentence of this paragraph and
 2
            admit that the Petrified Forest National Park is located approximately five miles
 3
            east of the Apache County parcel. Defendants admit the allegations of the second,
 4

 5          third, and fourth sentences.

 6          66.    Defendants admit the allegations of the first, second, and third sentence of
 7
            this paragraph. The allegations of the fourth and fifth sentences are vague and
 8
            speculative and on that basis are denied.
 9

10
            67.    Defendants lack knowledge and information sufficient to form a belief as to

11          the truth of the allegations of the first and second sentence of this paragraph and
12          on that basis deny them. The allegations of the third sentence purport to
13
            characterize National Park Service reports, which speak for themselves and
14
            provide the best evidence of their contents. Any allegations contrary to the plain
15

16          language, meaning, and context of the National Park Service statements are
17          denied.
18
            68.    Defendants lack knowledge and information sufficient to form a belief as to
19
            the truth of the allegations of the first sentence of this paragraph and on that basis
20

21          deny them. Defendants admit the allegations of the second sentence.
22          69.    The allegations of this paragraph are vague, given use of the undefined
23
            phrase “other public lands near the parcels,” and on that basis are denied.
24
            Defendants aver that Apache and Navajo counties contain other public lands on
25

26          which the public engages in recreational activities that fall within the Arizona
                                                                                           16
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 17 of 33




 1          Game and Fish Department’s Game Management Units 2A and 3A, and that
 2
            livestock grazing takes place on certain BLM-managed lands near the lease
 3
            parcels.
 4

 5          70.    The allegations of this paragraph are vague, given the use of the undefined

 6          term “region,” and on that basis are denied. Defendants aver that Navajo and
 7
            Apache Counties contain other historical properties, some of which may be
 8
            National Register-eligible, including the Woodruff Snowflake Bridge.
 9

10
            71.    The allegations of this paragraph are vague, given use of the imprecise term

11          “threatened,” and on that basis are denied.
12          72.    Defendants admit the allegations of this paragraph.
13
            73.    Defendants lack knowledge and information sufficient to form a belief as to
14
            the truth of the allegations of this paragraph and on that basis deny them.
15

16          74.    Defendants deny the allegations of this paragraph and aver that hydraulic
17          fracturing has been used by the oil and gas industry since the 1950s to stimulate
18
            production from oil and gas wells and acidizing is a very old process used to
19
            improve well productivity. Defendants further aver that in recent years, public
20

21          awareness of the use of hydraulic fracturing practices has grown and new
22          horizontal drilling technology has allowed increased access to oil and gas
23
            resources, sometimes in areas that have not experienced significant oil and gas
24
            development.
25

26          75.    Defendants admit the allegations of this paragraph.
                                                                                          17
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 18 of 33




 1          76.    Defendants deny the allegations of the first sentence of this paragraph and
 2
            aver that acidizing is a well stimulation technique. Defendants admit the
 3
            allegations of the second sentence.
 4

 5          77.    With respect to the allegations of the first sentence, Defendants deny that

 6          hydraulic fracturing and acidizing are unconventional techniques. Defendants lack
 7
            knowledge and information sufficient to form a belief as to the remaining
 8
            allegations of the first sentence and as to the allegations the second sentence and
 9

10
            on that basis deny them.

11          78.    Defendants lack knowledge and information sufficient to form a belief as to
12          the truth of the allegations of the first and third sentences of this paragraph and on
13
            that basis deny them. Defendants admit the allegations of the second sentence.
14
            The allegations of the fourth and fifth sentence purport to characterize provisions
15

16          of the MLA and cited regulations, which speak for themselves and provide the
17          best evidence of their contents. Any allegations contrary to their plain language,
18
            meaning, and context are denied.
19
            79.    Defendants lack knowledge and information sufficient to form a belief as to
20

21          the truth of the allegations of the first sentence of this paragraph and on that basis
22          deny them. The allegations of the second sentence purport to characterize
23
            statements made by the CEO of Desert Mountain Energy, which speak for
24
            themselves and provide the best evidence of their contents. Any allegations
25

26          contrary to the plain language, meaning, and context of the CEO’s statements are
                                                                                           18
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 19 of 33




 1          denied. The allegations of the third and fourth sentences purport to characterize
 2
            statements made by Desert Mountain Energy, which speak for themselves and
 3
            provide the best evidence of their contents. Any allegations contrary to the plain
 4

 5          language, meaning, and context of the company’s statements are denied.

 6          80.    Defendants admit the allegations of this paragraph.
 7
            81.    Defendants admit the allegations of this paragraph.
 8
            82.    The allegations of this paragraph purport to characterize the 1988 Phoenix
 9

10
            District RMP (“RMP”), which speaks for itself and provides the best evidence of

11          its contents. Any allegations contrary to its plain language, meaning, and context
12          are denied.
13
            83.    The allegations of this paragraph purport to characterize the RMP, which
14
            speaks for itself and provides the best evidence of its contents. Any allegations
15

16          contrary to its plain language, meaning, and context are denied.
17          84.    The allegations of this paragraph purport to characterize the Final EIS
18
            supporting the RMP, which speaks for itself and provides the best evidence of its
19
            contents. Any allegations contrary to its plain language, meaning, and context are
20

21          denied.
22          85.    The allegations of this paragraph purport to characterize the RMP, which
23
            speaks for itself and provides the best evidence of its contents. Any allegations
24
            contrary to its plain language, meaning, and context are denied.
25

26
                                                                                        19
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 20 of 33




 1          86.    The allegations of this paragraph purport to characterize the RMP, which
 2
            speaks for itself and provides the best evidence of its contents. Any allegations
 3
            contrary to its plain language, meaning, and context are denied.
 4

 5          87.    The allegations of this paragraph purport to characterize the record of

 6          decision (“ROD”) adopting the RMP, which speaks for itself and provides the best
 7
            evidence of its contents. Any allegations contrary to its plain language, meaning,
 8
            and context are denied.
 9

10
            88.    Defendants admit the allegations of this paragraph.

11          89.    Defendants admit that BLM prepared two Determinations of NEPA
12          Adequacy (DNAs). The remaining allegations of this paragraph purport to
13
            characterize the DNAs, which speak for themselves and provide the best evidence
14
            of their contents. Any allegations contrary to the plain language, meaning, and
15

16          context of the DNAs are denied.
17          90.    The allegations of this paragraph purport to characterize the DNA for the
18
            Apache County lease, which speaks for itself and provides the best evidence of its
19
            contents. Any allegations contrary to its plain language, meaning, and context are
20

21          denied.
22          91.    The allegations of this paragraph purport to characterize the DNA for the
23
            Apache County lease, which speaks for itself and provides the best evidence of its
24
            contents. Any allegations contrary to its plain language, meaning, and context are
25

26          denied.
                                                                                        20
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 21 of 33




 1          92.    The allegations of this paragraph purport to characterize the DNA for the
 2
            Apache County lease, which speaks for itself and provides the best evidence of its
 3
            contents. Any allegations contrary to its plain language, meaning, and context are
 4

 5          denied.

 6          93.    The allegations of this paragraph purport to characterize the DNA for the
 7
            Apache County lease, which speaks for itself and provides the best evidence of its
 8
            contents. Any allegations contrary to its plain language, meaning, and context are
 9

10
            denied.

11          94.    The allegations of this paragraph purport to characterize the DNA for the
12          Navajo County leases, which speaks for itself and provides the best evidence of its
13
            contents. Any allegations contrary to its plain language, meaning, and context are
14
            denied.
15

16          95.    The allegations of this paragraph purport to characterize the DNA for the
17          Navajo County leases, which speaks for itself and provides the best evidence of its
18
            contents. Any allegations contrary to its plain language, meaning, and context are
19
            denied.
20

21          96.    The allegations of this paragraph purport to characterize the DNAs for the
22          three leases at issue in this case, which speak for themselves and provide the best
23
            evidence of their contents. Any allegations contrary to their plain language,
24
            meaning, and context are denied.
25

26
                                                                                        21
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 22 of 33




 1          97.    The allegations of this paragraph purport to characterize a June 15, 2018,
 2
            letter from Representative Tom O’Halleran to BLM, which speaks for itself and
 3
            provides the best evidence of its contents. Any allegations contrary to its plain
 4

 5          language, meaning, and context are denied.

 6          98.    The allegations of this paragraph purport to characterize a July 2, 2018,
 7
            letter from Plaintiffs and other parties to BLM, which speaks for itself and
 8
            provides the best evidence of its contents. Any allegations contrary to its plain
 9

10
            language, meaning, and context are denied.

11          99.     Defendants admit that on July 23, 2018, BLM issued a Notice of
12          Competitive Oil and Gas Internet-Based Lease Sale (Lease Sale Notice). The
13
            remaining allegations of this paragraph purport to characterize the Lease Sale
14
            Notice, which speaks for itself and provides the best evidence of its contents. Any
15

16          allegations contrary to its plain language, meaning, and context are denied.
17          100.   The allegations of this paragraph purport to characterize the Lease Sale
18
            Notice, which speaks for itself and provides the best evidence of its contents. Any
19
            allegations contrary to its plain language, meaning, and context are denied.
20

21          101.   Defendants admit the allegations of this paragraph.
22          102.   Defendants admit the allegations of this paragraph.
23
            103.   Defendants deny the allegations of the first sentence of this paragraph and
24
            admit that BLM denied the protests and held a competitive oil and gas lease sale
25

26          on September 6, 2018. Defendants deny the allegations of the second sentence
                                                                                           22
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 23 of 33




 1          and admit that BLM received total receipts of $10,960.00 for two of the three
 2
            parcels totaling 3,040 acres. Defendants aver that protesters were notified within
 3
            60 days after the sale and that the protested leases were not issued until protests
 4

 5          were denied.

 6          104.   The allegations of this paragraph purport to characterize a September 7,
 7
            2018, letter from Representative Tom O’Halleran to BLM (September 7 Letter),
 8
            which speaks for itself and provides the best evidence of its contents. Any
 9

10
            allegations contrary to its plain language, meaning, and context are denied.

11          105.   Defendants admit the allegations of this paragraph.
12          106.   Defendants admit the allegations of the first and second sentences of this
13
            paragraph. The allegations of the third sentence purport to characterize the State
14
            Director’s Decision denying the protest, which speaks for itself and provides the
15

16          best evidence of its contents. Any allegations contrary to its plain language,
17          meaning, and context are denied.
18
            107.   Defendants deny the allegations of the first sentence of this paragraph and
19
            aver that, in approving the offering of the leases for sale, they relied upon the
20

21          RMP, the Final EIS, and the ROD. Defendants deny the allegations of the second
22          sentence and admit that they executed DNAs based on their determination that the
23
            RMP and Final EIS, as well as BLM Instruction Memorandum 2018-034, would
24
            require additional site-specific environmental analysis should exploration and
25

26          development of leasable resources, either together or separately, be pursued.
                                                                                           23
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 24 of 33




 1          108.   The allegations of this paragraph purport to characterize the three leases at
 2
            issue in this case, which speak for themselves and provide the best evidence of
 3
            their contents. Any allegations contrary to their plain language, meaning, and
 4

 5          context are denied.

 6          109.   The allegations of this paragraph purport to characterize the three leases at
 7
            issue in this case, which speak for themselves and provide the best evidence of
 8
            their contents. Any allegations contrary to their plain language, meaning, and
 9

10
            context are denied.

11          110.   Defendants deny the allegations of this paragraph.
12          111.   Defendants deny the allegations of the first sentence of this paragraph and
13
            admit that some aspects of oil and gas development require the construction of
14
            wells and drilling pads that disturb, or require clearing of, vegetation. Defendants
15

16          deny the allegations of the second sentence and admit that sometimes roads,
17          pipelines, and powerlines may be constructed and maintained to access
18
            development sites. Defendants admit the allegations of the third sentence.
19
            Defendants deny the allegations of the fourth sentence and admit that production
20

21          may create wastewater that is sometimes stored in reserve pits on site and then
22          disposed of in evaporation ponds or injected back into the ground. Defendants
23
            deny the allegations of the fifth sentence and admit that development of an oil and
24
            gas lease may sometimes generate truck traffic to move and haul people, rigs,
25

26          fracking chemicals, water tanks, and other equipment.
                                                                                         24
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 25 of 33




 1          112.   Defendants deny the allegations of the first sentence of this paragraph and
 2
            admit that some aspects of oil and gas development can impact local communities
 3
            and wildlife. Defendants deny the allegations of the second sentence and admit
 4

 5          that some aspects of oil and gas development can require clearing of natural

 6          vegetation and can cause habitat loss or fragmentation, soil erosion and
 7
            sedimentation, and loss of other ecological values. Defendants deny the
 8
            allegations of the third sentence and admit that the presence of some industrial
 9

10
            facilities may impact some individuals’ opportunities for recreational and aesthetic

11          enjoyment of a landscape. Defendants admit the allegations of the fourth
12          sentence. Defendants deny the allegations of the fifth sentence and admit that
13
            some industrial noise associated with construction, drilling operations, and
14
            associated traffic sometimes may have an impact on natural sounds.
15

16          113.   Defendants deny the allegations of the first sentence of this paragraph and
17          admit that water quantity and quality may potentially be an issue in some instances
18
            in the oil gas and development process. Defendants deny the allegations of the
19
            second sentence. Defendants deny the allegations of the third sentence and admit
20

21          that the production techniques may generate pollutants and wastewater that can
22          contaminate water supplies if there is a surface spill or migration of injection
23
            liquids into groundwater.
24

25

26
                                                                                           25
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 26 of 33




 1          114.   Defendants deny the allegations of the first sentence of this paragraph.
 2
            Defendants admit the allegations of the allegations of the second, third, and fourth
 3
            sentences.
 4

 5          115.   Defendants deny the allegations of the first sentence of this paragraph and

 6          aver that the four activities identified by Plaintiffs release greenhouse gases. The
 7
            allegations of the second sentence purport to characterize BLM statements, which
 8
            speak for themselves and provide the best evidence of their contents. Any
 9

10
            allegations contrary to their plain language, meaning, and context are denied. The

11          allegations of the third sentence of this paragraph are vague and speculative and
12          on that basis are denied.
13
            116.   The allegations of the first sentence of this paragraph are vague, given use
14
            of the imprecise term “threatens,” and on that basis are denied. Defendants admit
15

16          the allegations of the second sentence.
17          117.   Defendants deny the allegations of the first sentence of this paragraph.
18
            Defendants admit that the International Dark Sky Park status is reserved for parks
19
            with well-preserved night sky resources and deny the remaining allegations of the
20

21          second sentence. Further, Defendants aver that, at the leasing stage in the oil and
22          gas development process, before any ground disturbing action has been proposed,
23
            the extent of potential impacts of the leases are unknown and further that BLM
24
            would expect to undertake efforts at the permitting stage to minimize and mitigate
25

26          any potential impacts. The allegations of the third sentence purports to
                                                                                         26
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 27 of 33




 1          characterize National Park Service statements, which speak for themselves and
 2
            remain the best evidence of their contents. Any allegations contrary to their plain
 3
            language, meaning, and context are denied. The allegations of the fourth sentence
 4

 5          are vague and speculative and on that basis are denied.

 6          118.   The allegations of the first sentence of this paragraph are vague and
 7
            speculative and on that basis are denied. Defendants deny the allegations of the
 8
            second sentence and admit that construction and operation of wells may destroy or
 9

10
            fragment habitat or impede migratory pathways, and aver that they would expect

11          to undertake efforts at the permitting stage to minimize and mitigate these impacts.
12          119.   Defendants admit that BLM is aware of potential environmental impacts
13
            and has analyzed and disclosed these impacts when conducting environmental
14
            assessments at the appropriate stage for leases on public land.
15

16          120.    Defendants deny the allegations of this paragraph, aver that BLM did not
17          prepare a NEPA analysis specific to the lease sale in September 2018, and admit
18
            that BLM did not include stipulations or mitigation measures in the leases based
19
            on site-specific analysis.
20

21          121.   Defendants admit the allegations of this paragraph.
22          122.   The allegations of this paragraph purport to characterize provisions of the
23
            ESA, which speak for themselves and provide the best evidence of their contents.
24
            Any allegations contrary to their plain language, meaning, and context are denied.
25

26
                                                                                           27
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 28 of 33




 1          123.   Defendants lack knowledge and information sufficient to form a belief as to
 2
            the truth of the allegations of the first sentence of this paragraph and on that basis
 3
            deny them. Defendants deny the allegations of the second sentence and aver that,
 4

 5          to the extent the three leases contain suitable habitat, oil and gas development has

 6          the potential to disturb that habitat, and further that they would expect to undertake
 7
            efforts at the permitting stage to minimize and mitigate these impacts.
 8
            124.   Defendants admit the allegations of this paragraph.
 9

10
            125.   Defendants admit the allegations of this paragraph and aver that a DNA-

11          authorized lease sale conveys rights, but not permission, to develop wells within
12          the leased parcels. As stated in the DNAs, a prospective proponent’s project
13
            would be subject to further environmental analysis following submission of an
14
            APD. If ground-disturbing action is proposed, BLM would analyze proposed
15

16          activities and develop additional site-specific stipulations and conditions in
17          consultation with the Fish and Wildlife Service.
18
            126.   The allegations of this paragraph purport to characterize the three leases,
19
            which speak for themselves and provide the best evidence of their contents. Any
20

21          allegations contrary to their plain language, meaning, and context are denied.
22          127.   The allegations of this paragraph purport to characterize the 1998
23
            Biological Opinion, which speaks for itself and provides the best evidence of its
24
            contents. Any allegations contrary to its plain language, meaning, and context are
25

26          denied.
                                                                                           28
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 29 of 33




 1          128.   Defendants admit that new information has arisen since 1998 that was not
 2
            addressed by the RMP consultation. The remaining allegations of the first
 3
            sentence of this paragraph are vague and speculative and on that basis are denied.
 4

 5          Defendants admit the allegations of the second sentence.

 6          129.   Defendants admit the allegations of this paragraph.
 7
            130.   The responses to Paragraphs 1 through 129 are incorporated here by
 8
            reference.
 9

10
            131.   The allegations of this paragraph purport to characterize NEPA and its

11          implementing regulations, which speak for themselves and provide the best
12          evidence of their contents. Any allegations contrary to their plain language,
13
            meaning, and context are denied.
14
            132.   The allegations of this paragraph consist of legal conclusions, to which no
15

16          response is required.
17          133.   The allegations of this paragraph consist of legal conclusions, to which no
18
            response is required.
19
            134.   Defendants deny the allegations of this paragraph.
20

21          135.   Defendants deny the allegations of the first sentence of this paragraph. The
22          allegations of the second and third sentences purport to characterize two DNAs
23
            prepared by BLM in 2018 and the Final EIS, which speak for themselves and
24
            provide the best evidence of their contents. Any allegations contrary to their plain
25

26          language, meaning, and context are denied.
                                                                                        29
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 30 of 33




 1          136.   The allegations of the first sentence of this paragraph purport to
 2
            characterize the noted DNAs, which speak for themselves and provide the best
 3
            evidence of their contents. Any allegations contrary to their plain language,
 4

 5          meaning, and context are denied. The allegations of the second sentence consist

 6          of legal conclusions, to which no response is required
 7
            137.   Defendants deny the allegations of this paragraph.
 8
            138.   Defendants deny the allegations of this paragraph.
 9

10
            139.   The responses to Paragraphs 1 through 138 are incorporated here by

11          reference.
12          140.   The allegations of this paragraph purport to characterize Section 106 of the
13
            NHPA and its implementing regulations, which speak for themselves and provide
14
            the best evidence of their contents. Any allegations contrary to their plain
15

16          language, meaning, and context are denied.
17          141.   The allegations of this paragraph consist of legal conclusions, to which no
18
            response is required.
19
            142.   Defendants deny the allegations of this paragraph.
20

21          143.   Defendants deny the allegations of this paragraph.
22          144.   Defendants deny the allegations of this paragraph.
23
            145.   The responses to Paragraphs 1 through 144 are incorporated here by
24
            reference.
25

26
                                                                                           30
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 31 of 33




 1          146.   The allegations of this paragraph purport to characterize FLPMA and its
 2
            implementing regulations, which speak for themselves and provide the best
 3
            evidence of their contents. Any allegations contrary to their plain language,
 4

 5          meaning, and context are denied

 6          147.    The allegations of this paragraph purport to characterize the RMP, which
 7
            speaks for itself and provides the best evidence of its contents. Any allegations
 8
            contrary to its plain language, meaning, and context are denied.
 9

10
            148.    The allegations of this paragraph purport to characterize the RMP, which

11          speaks for itself and provides the best evidence of its contents. Any allegations
12          contrary to its plain language, meaning, and context are denied.
13
            149.    Defendants admit the allegations of the first sentence of this paragraph and
14
            aver that consideration of the factors noted by Plaintiffs would be expected to
15

16          occur at the permitting stage of oil and gas development. Defendants deny the
17          allegations of the second sentence.
18
            150.   Defendants deny the allegations of this paragraph.
19
            151.   Defendants deny the allegations of this paragraph.
20

21          152.   The responses to Paragraphs 1 through 151 are incorporated here by
22          reference.
23
            153.   The allegations in this paragraph purport to characterize both a provision of
24
            the ESA itself and an ESA regulation, 16 U.S.C. § 1536(a)(2) and 50 C.F.R. §
25

26
                                                                                        31
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 32 of 33




 1          402.14(a), which speak for themselves and are the best evidence of their contents.
 2
            Any allegations contrary to their plain language, meaning, and context are denied.
 3
            154.   Defendants deny the allegations of this paragraph.
 4

 5          155.   Defendants deny the allegations of this paragraph.

 6                                   PRAYER FOR RELIEF
 7
            The remainder of the Complaint constitutes Plaintiffs’ request for relief, to
 8
     which no response is required. To the extent a response may be deemed required,
 9

10
     Defendants deny that Plaintiffs are entitled to the relief sought or to any form of relief.

11                                     GENERAL DENIAL
12          Federal Defendants deny any allegations of the Complaint, whether express or
13
     implied, including any allegations reflected in the Complaint’s section headings, that
14
     are not specifically admitted, denied, or qualified herein.
15

16                                AFFIRMATIVE DEFENSES
17          1. The Court may lack subject matter jurisdiction over Plaintiffs’ claim.
18
            2. Plaintiffs may lack standing.
19
            3. Plaintiffs fail to state a claim upon which relief may be granted.
20

21          Dated: October 21, 2019             Respectfully submitted,
22                                              JEAN E. WILLIAMS
23                                              Deputy Assistant Attorney General
                                                U.S. Department of Justice
24                                              Environment and Natural Resources Division
25
                                                 /s/ John S. Most
26                                              JOHN S. MOST, Trial Attorney
                                                                                            32
     Defendants’ Answer to Amended Complaint
     Case 3:19-cv-08204-MTL Document 28 Filed 10/21/19 Page 33 of 33




 1                                             Natural Resources Section
                                               P.O. Box 7611, Washington, D.C. 20044
 2
                                               202-616-3353 || 202-305-0506 (fax)
 3                                             John.Most@usdoj.gov

 4                                             Counsel for Defendants
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                   33
     Defendants’ Answer to Amended Complaint
